Case 2:20-cv-10138-DMG-RAO Document 26 Filed 03/16/21 Page 1 of 4 Page ID #:321




                              UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

   Case No.     CV 20-10138-DMG (RAOx)                                   Date    March 16, 2021

   Title   IDEA Custom Cabinetry & Design, Inc. d/b/a Artful Craftsmen v. DS            Page     1 of 4
           Services of America, Inc. d/b/a Remington Pure, et al.

   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                NOT REPORTED
                Deputy Clerk                                              Court Reporter

      Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
               None Present                                               None Present

  Proceedings: IN CHAMBERS—ORDER RE PLAINTIFF’S MOTION TO REMAND [11]

                                                I.
                                           BACKGROUND

           Plaintiff IDEA Custom Cabinetry & Design, Inc. d/b/a/ Artful Craftsmen is a business
  located in Sun Valley, California, that designs, manufactures, and installs custom cabinetry and
  ornamental iron for homes and businesses. Not. of Removal, Ex. 1 (Compl.) at ¶ 1 [Doc. # 1-1].
  In 2011, Defendant DS Services of America, Inc.’s (“DS”) subsidiary, Remington Pure, installed
  and serviced a water filtration system and plumbing at Plaintiff’s business, pursuant to a written
  agreement between Plaintiff and Remington Pure. Id. at ¶¶ 3, 5, 20. In September 2019, the
  filtration system leaked and flooded Plaintiff’s property, damaging the facilities and Plaintiff’s
  inventory beyond repair. Id. at ¶¶ 5-6.

          On October 1, 2020, Plaintiff filed suit in Los Angeles County Superior Court against DS
  and Doe Defendants 1 through 20, alleging that in the installation, servicing, and maintenance of
  the water filtration system, DS and Doe Defendants acted negligently and breached the implied
  warranty of fitness for intended use and implied covenant of good faith and fair dealing. Id. at ¶¶
  2-3, 9-23. Plaintiff alleges that DS is a Delaware corporation that owns and operates Remington
  Pure and asserts that it will amend the Complaint to allege the true names of Doe Defendants once
  those names have been ascertained. Id. at ¶ 3.

         DS removed the action to this Court on November 4, 2020. [Doc. # 1]. The Notice of
  Removal asserts that the Court has diversity jurisdiction over the action because Plaintiff and DS
  are diverse, and Plaintiff’s counsel sent a letter to DS prior to filing suit that stated $76,307 in




   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:20-cv-10138-DMG-RAO Document 26 Filed 03/16/21 Page 2 of 4 Page ID #:322




                                     UNITED STATES DISTRICT COURT                        JS-6 / REMAND
                                    CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES—GENERAL

   Case No.         CV 20-10138-DMG (RAOx)                                           Date      March 16, 2021

   Title   IDEA Custom Cabinetry & Design, Inc. d/b/a Artful Craftsmen v. DS                        Page     2 of 4
           Services of America, Inc. d/b/a Remington Pure, et al.

  damages. Not. of Removal at 3.1

       Plaintiff now moves to remand the action to Los Angeles County Superior Court. Mot. to
  Remand (“MTR”) [Doc. # 11.] The MTR is fully briefed. [Doc. ## 15, 21.]

           For the reasons stated below, the Court GRANTS the motion.

                                                      II.
                                               LEGAL STANDARD

          Defendants may remove a case filed in a state court to a federal court if the federal court
  would have original jurisdiction over the case. 28 U.S.C. § 1441. Diversity jurisdiction under 28
  U.S.C. section 1332 requires that all plaintiffs in a suit be of diverse citizenship from all
  defendants. Diaz v. Davis (In re Digimarc Corp. Derivative Litig.), 549 F.3d 1223, 1234 (9th Cir.
  2008) (citing Strawbridge v. Curtiss, 7 U.S. 267, 267 (1806)) (“Diversity jurisdiction requires
  complete diversity between the parties—each defendant must be a citizen of a different state from
  each plaintiff.”). There is a “strong presumption against removal jurisdiction,” and courts must
  reject it “if there is any doubt as to the right of removal in the first instance.” Geographic
  Expeditions, Inc. v. Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010) (quoting
  Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per curiam)) (internal quotation marks
  omitted); see also Luther v. Countrywide Home Loans Servicing LP, 533 F.3d 1031, 1034 (9th Cir.
  2008) (any “doubt is resolved against removability”). The party “seeking removal has the burden
  to establish that removal is proper” and the “burden of establishing federal subject matter
  jurisdiction.” Id.; Marin Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 944 (9th
  Cir. 2009) (citing Toumajian v. Frailey, 135 F.3d 648, 652 (9th Cir. 1998)).

                                                        III.
                                                    DISCUSSION

           Plaintiff contends that the Court should remand this action for several reasons, including
  that it intends to amend the Complaint to name Remington Pure, a California corporation, as one
  of the Doe Defendants, thereby destroying complete diversity. See MTR at 16. DS opposes
  remand on this ground based on the text of section 1141, which states that “[i]n determining
  whether a civil action is removable on the basis of the jurisdiction under section 1332(a) of this
  title, the citizenship of defendants sued under fictitious names shall be disregarded.” Opp. at 9

           1
               All page references herein are to page numbers inserted by the CM/ECF system.

   CV-90                                    CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk KT
Case 2:20-cv-10138-DMG-RAO Document 26 Filed 03/16/21 Page 3 of 4 Page ID #:323




                                UNITED STATES DISTRICT COURT                     JS-6 / REMAND
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.     CV 20-10138-DMG (RAOx)                                       Date    March 16, 2021

   Title   IDEA Custom Cabinetry & Design, Inc. d/b/a Artful Craftsmen v. DS               Page     3 of 4
           Services of America, Inc. d/b/a Remington Pure, et al.

  (citing 28 U.S.C. § 1441(b)(1)). According to DS, that language requires the Court to disregard
  the Doe Defendants’ citizenship to determine that Plaintiff and DS are completely diverse.

           A review of the case law interpreting section 1441 reveals that DS’ characterization is
  overly simplistic. Instead, courts in the Ninth Circuit have synthesized the complex jurisprudence
  on whether courts may consider the citizenship of fictitious defendants for removal jurisdiction
  purposes into following rule statement: “[t]he question . . . becomes whether the Plaintiffs’
  description of Doe defendants or their activities is specific enough as to suggest their identity,
  citizenship, or relationship to the action.” Gardiner Family, LLC v. Crimson Resource Mgmt.
  Corp., 147 F. Supp. 3d 1029, 1035-36 (E.D. Cal. 2015); see also Barnes v. Costco Wholesale
  Corp., No. CV 19-7977-DMG (JPRx), 2019 WL 6608735, *2 (C.D. Cal. Dec. 4, 2019) (finding
  allegations regarding the Doe employees responsible for a plaintiff’s alleged injuries sufficient for
  the Court to consider their citizenship for jurisdictional purposes); Sandoval v. Republic Servs.,
  Inc., No. CV 18-01224-ODW (KSx), 2018 WL 1989528, at *3 (C.D. Cal. Apr. 24, 2018) (holding
  that courts should consider Doe Defendants’ citizenship especially “when a named defendant knew
  or should have known the fictitious defendant’s identity because that defendant employed the
  fictitiously named defendant.”); Collins v. Garfield Beach CVS, LLC, No. CV 17-3375-FMO
  (GJSx), 2017 WL 2734708, at *2 (C.D. Cal. June 26, 2017) (“[W]hen a plaintiff's allegations give
  a definite clue about the identity of the fictitious defendant by specifically referring to an individual
  who acted as a company’s agent, the court should consider the citizenship of the fictitious
  defendant.”).

           Here, the Complaint has named Remington Pure as the “doing business as” name of DS as
  well as a subsidiary of DS. Plaintiff specifically alleged the role that Remington Pure played in
  installing, servicing, and maintaining the water filter at the heart of this case, and the breach of the
  implied covenant of good faith and fair dealing is based on a contract between Plaintiff and
  Remington Pure, not DS. See Compl. at ¶¶ 5, 17, 20. DS does not deny its relationship with
  Remington Pure and in fact argues that “Defendant did not draft the agreement, Remington did.”
  Opp. at 4 n.1. Plaintiff now argues that only after filing did it understand that Remington Pure
  was a separate, California corporation with its principal place of business in California, and
  Plaintiff seeks to amend the Complaint to name Remington Pure as a Defendant. Chyten Decl. at
  ¶ 13 [Doc. # 11-2]. Given the clear allegations of Remington Pure’s wrongdoing and the close
  relationship between DS and Remington Pure, it would be “unfair” to force Plaintiff from his
  chosen forum into federal court by allowing DS “to plead ignorance” about Remington Pure’s
  identity and involvement in the alleged wrongdoing. See Collins, 2017 WL 2734708, at *2.




   CV-90                               CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:20-cv-10138-DMG-RAO Document 26 Filed 03/16/21 Page 4 of 4 Page ID #:324




                                   UNITED STATES DISTRICT COURT                          JS-6 / REMAND
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

   Case No.       CV 20-10138-DMG (RAOx)                                             Date    March 16, 2021

   Title   IDEA Custom Cabinetry & Design, Inc. d/b/a Artful Craftsmen v. DS                        Page     4 of 4
           Services of America, Inc. d/b/a Remington Pure, et al.

          Since persuasive authority indicates that the Court may consider a specified Doe
  Defendant’s citizenship for purposes of diversity jurisdiction and Plaintiff asserts that Remington
  Pure is one of the Doe Defendants and appears to be a California citizen, complete diversity likely
  not exist. Without complete diversity, the Court lacks subject matter jurisdiction over this action.
  .2

                                                     IV.
                                                 CONCLUSION

         In light of the foregoing, the Court GRANTS Plaintiff’s MTR. This action is hereby
  REMANDED to the Los Angeles County Superior Court. The March 19, 2021 hearing and
  scheduling conference are VACATED.

  IT IS SO ORDERED.




           2
             To the extent DS argues that Remington Pure cannot be sued because it may be a suspended corporation,
  California law does not prohibit suspended corporations from being sued. See United States v. 2.61 Acres of Land,
  More or Less, Situated in Mariposa Cnty., 791 F.2d 666, 668 (9th Cir. 1985); Fed. R. Civ. P. 17(b) (“The capacity of
  a corporation to sue or be sued shall be determined by the law under which it was organized.”). Rather, California
  Revenue and Tax Code section 23301 provides that corporations suspended for nonpayment of taxes “may not bring
  suit and may not defend a legal action.” 2.61 Acres of Land, F.2d at 668 (citing Reed v. Norman, 48 Cal. 2d 338, 343
  (1957)). Although it may not defend itself, a suspended corporation may still be sued, and the Court may dismiss it
  from the suit as an exercise of equitable discretion. See Reed, 48 Cal. 2d. at 343.

   CV-90                                  CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
